By the Court :
The plaintiff claims title to the real estate in controversy by succession as one of the heirs of his deceased father." There was no administration upon the estate of Meroux, deceased. The defendant claims title under a decree of the District Court declaring and enforcing a vendor’s lien in an action brought by the present defendant against the present plaintiff and the others who claimed title by succession from Meroux, deceased.
That decree is not void. That Court had jurisdiction of the parties and the subject-matter of the action, and also to declare and enforce a vendor’s lien ; and its jurisdiction in that respect is not dependent upon the question whether all those who might have been bound by the decree were parties to the action. The title upon which the plaintiff now relies was before the Court in that action, and was charged with the lien; and the decree, so far as it affected the plaintiff’s title by succession, is valid. There would be more force in the objection to the decree if the decree could be held to operate so as to deprive the Probate Court of the power to subject the property to administration in the usual manner, as belonging to the estate of Meroux, deceased ; but there is no ground upon which such an effect could be attributed to the decree.
Judgment affirmed. Remittitur forthwith.